Per Curiam.

Respondent was admitted to practice in the. First Judicial Department on June 2, 1930. He is here charged with professional misconduct. In 1963 he was retained to defend a civil action for damages in the Supreme Court and was paid a substantial fee in connection therewith. Because of his neglects and defaults a judgment was obtained against his clients. Later in connection with supplementary proceedings an order of contempt was signed and an order of arrest made. At the time of the hearing only $100 out of a $5,000 fee paid to respondent had been repaid to the clients. There were two prior disciplinary proceedings involving respondent. (See Matter of Maness, 252 App. Div. 548; Matter of Maness, 7 A D 2d 122.) Additionally in the present instance he failed to co-operate with the Committee on Grievances and abstained from any participation in the proceedings.
The record amply sustains the findings of the Referee. Respondent’s conduct has demonstrated his unfitness to remain a member of the Bar. Respondent should be disbarred. (See Matter of Edelman, 16 A D 2d 521; Matter of Bennett, 16 A D 2d 129.)
Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ., concur.
Respondent disbarred effective May 23, 1966.